DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Election/Restrictions
Claims 1 and 3-8 are allowable. The restriction requirement among species A-E , as set forth in the Office action mailed on April 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 26, 2021 is withdrawn.  Claims 9-11, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Final Rejection of February 14, 2022, filed May 16, 2022 is acknowledged.  Claims 1 and 3-11 are pending, claim 1 is independent. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink on August 16, 2022.

The application has been amended as follows: 
Cancel claims 6-8 (duplicates of claims 3-5)

Allowable Subject Matter
Claims 1, 3-5 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed stainless steel is Cooper et al. ("The effect of surface treatment on the oxidation of ferritic stainless steels used for solid oxide fuel cell interconnects"), hereinafter Cooper (originally of record in the IDS dated December 11, 2020).  Cooper teaches a ferritic stainless steel with an oxide layer on it, which consists of an inner layer of chromia and an outer layer of a spinel (Abstract), the chromia forms Cr23C6 carbide (Pg. 225 Right Col. [1]), and the spinel in the oxide layer is a Cr-Mn spinel (Pg. 228 Left Col. [6]), and the chromia is created by the formation of 3-D oxide nuclei, which grow laterally until the protective oxide film covers the surface (precipitates across the interface; i.e. the chromia of the steel protrudes into the oxide layer) (Pg. 227 Right Col. [3]) and the composition of the ferritic stainless steel  in elements by weight percent is ≤0.12% C, 19% Cr, ≤ 1% Mn, ≤0.04% P, ≤0.03% S, ≤ 1% Si, 2% Mo, 0.35% Nb and balance Fe (SS2 Table 2; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)), using these max values equation i is 20, where Si is lowered to 0.8 to the upper range of claim 2 (allowed as 1% is max), the result of equation I is still within allowable range at 20.6, further the ratio of TCr/Ts is approximately 5 (meeting equation 2; Fig. 2B; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)).  It is noted that while the thickness of the layers is not indefinite, they are open to a broad reasonable interpretation as they protrude and intrude on each other, and the stainless-steel base material and as such are of varying thicknesses throughout their entirety.  Cooper further teaches wherein composition of the ferritic stainless steel in of elements by weight percent is ≤0.12% C, 19% Cr, ≤ 1% Mn, ≤0.04% P, ≤0.03% S, ≤ 1% Si, 2% Mo, 0.35% Nb and balance Fe (SS2 Table 2; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)).  Cooper does not specifically teach Al values of 0.001-0.025%; however, Cooper only teaches values of elements in the steel to the hundredth decimal place, which allows for 0.001-0.0049% of Al, where none is noted (the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Further, Al is a well-known impurity in steel, and one of ordinary skill in the art, before the effective filing date of the claimed invention, would expect an amount of Al to be present at an impurity level in any steel, and for that value to approach 0, where otherwise not noted (the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  
Cooper does not teach or suggest, alone or in combination with the prior art wherein the composition includes copper at 0.01-0.8 mass%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendment, filed May 13, 2022, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive, specifically the requirement for copper in the composition.  The rejections of February 14, 2022 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784